         Case 2:21-cv-02122-SAC-TJJ Document 1 Filed 03/11/21 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS
                                                                             I'       ,;

                                                                                                ..
                                                                                           Pl        f.
                                                                                  •    •   •         ~-. -


                                                        )
                                                        )                         MAR 1 I ZUt1
                                                        )               TIMOTHY M. O'BRIEN CLERK
                                                                       Ey:             ;;JfJ                 Depu,y

      (Enter above the full name of Plaintiff(s))       )
                                                        )
vs.                                                     )

Titan ~clltJD ~ u~ul-hn°i? j                                  Case Number: ;:21-c lJ -02122...-SAC.-TIT
N~                                                  n)                  (To be assigned by Clerk)

q3/5l] mttcaJf             /tvL SJ-L- U O               ~
Street and number                                       )

Oi~tt~la~rd-~~ovt_L~KS~·~lt{p~Z_l~Z--~
City             State        Zip Code                  )

(Enter above the full name and address of
Defendant in this action - list the name and address
of any additional Defendants on the back side of
this sheet.)

                         EMPLOYMENT DISCRIMINATION COMPLAINT

1.       This employment discrimination lawsuit is based on (check only those that apply):

         £&      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.,
                 for employment discrimination on the basis ofrace, color, religion, gender, or
                 national origin.
                 NOTE: In order to bring suit in federal district court under Title VII, you mustfirst
                 obtain a right-to-sue letter from the Equal Employment Opportunity Commission.

                 Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et
                 seq., for employment discrimination on the basis of age (age 40 or older).
                 NOTE: In order to bring suit in federal district court under the Age Discrimination
                 in Employment Act, you must first file charges with the Equal Employment
                 Opportunity Commission.

         O_      American with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq.,
                 for employment discrimination on the basis of disability.
                 NOTE: In order to bring suit in federal district court under the American with

                                                    1
     Case 2:21-cv-02122-SAC-TJJ Document 1 Filed 03/11/21 Page 2 of 5




             Disabilities Act, you mustfirst obtain a right-to-sue letter from the Equal
             Employment Opportunity Commission.

     D       Other (Describe)




2.   Ifyou are claiming that the discriminatory conduct occurred at a different location than the
     address provided for Defendant, please provide the following information:


     (Street Address) (City/County) (State) (Zip Code)

3.   When did the discrimination occur? Please give the date or time period:

     fu~ust IV( 1,,Qf q I OclVUQ :to> Cvm R        <                     ,~   of-fie~ -ov:-foo}
                           ADMINISTRATIVE PROCEDURES

4.   Did you file a charge of discrimination against Defendant(s) with the Kansas State
     Division of Human Rights or the Kansas State Commission on Human Rights?

      [Lj,Yes
     l::[No
                     Date filed:   :tp\::. \1, v:21 CJ
5.   Did you file a charge of discrimination against Defendant(s) with the Equal Employment
     Opportunity Commission or other federal agency?

      C!'Yes         Date filed:   I)g c»m\?el 1J, 1.D2D
      I I No
6.   H    you received a Notice of Right-to-Sue Letter?
                 D
           Yes - - No
     Ifyes, please attach a copy of the letter to this complaint.

7.   If you are claiming age discrimination, check one of the following:

     r"":55<f'60 days or more have passed since I file~ my charge of age discrimination with the
     ~E;mployment Opporhmity Commission.
      __ fewer than 60 days have passed since I filed my charge of age discrimination with
     _L_J

                                               2
      Case 2:21-cv-02122-SAC-TJJ Document 1 Filed 03/11/21 Page 3 of 5




        the Equal Employment Opportunity Commission

                                NATURE OF THE CASE
8.     The conduct complained of in this lawsuit involves (check only those that apply):
       D failure to hire me
       _fil termination ofmy employment
       D failure to promote me
       D failure to accommodate my disability
       D terms and conditions of my employment differ from those of similar employees
       ~ retaliation
       D harassment
       I I reduction in wages
       D other conduct (specify):




       Did you complain about this same conduct in your charge of discrimination?

        Ji{    Yes    _0_ No
9.     I believe that I was discriminated against because of (check all that apply):

       ~ my race or color, which is/\fu ca Cl lmJ&yj CPA()
       D my religion, which is _ _ _ _ _ _ _ _ _ __
       D my national origin, which is
       .:ei· my gender, which is D        m-al_e_;-,L!i"-
                                                      -_--fi-em-al_e_ _ __
        D    my disability or perceived disapiJity, which is
        J8   my age (my birth year is:      NOV, 1L\     I~
        D    other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       jid ru state the same reason(s) in your charge of discrimination?
            _I Yes    _D_No

10.    State here, as briefly and clearly as possible, the essential facts of your claim. Describe
       specifically the conduct that you believe is discriminatory and describe how each
       defendant is involved in the conduct. Take time to organize your statement; you may use
       numbered paragraphs if you find it helpful. It is not necessary to make legal arguments, or
       to cite cases or statutes.




                                                 3
       Case 2:21-cv-02122-SAC-TJJ Document 1 Filed 03/11/21 Page 4 of 5




       ll19.t defealad-: ad vi.se- m~se Ul sJu                             UDmJL · mh
       %\Q__        DfS ( Q..       DD       ~         dot] ofl?: onol              LWP    J   w
       0 Cm-kt~'bLR. m..o Dfl 11Jcg. CLkh J..:r Cf) V/JhJ)Yt>

       ~=l:lli1:r~%~::i-~b
         vLn.e.ma l o ~\-1\-:u,t :t d\d u>itb ~ d~nt
       \.Q ,m \QlO-:f==r ctk v-- :\bo..o : , ,-\n n Pr't>hc_:b1v. ~
         L~~-Ll \ :h n°) .
        (Attach additional sheets as necessary).

11.    The acts set forth in paragraph 10 of this complaint:
       _D__ are still being committed by Defendant.
        C2:¥' are no longer being committed by Defendant.
        j . I may still be being committed by Defendant.

12.                                            Plaintiff:
         D       still works for Defendant
        IX no longer works for Defendant or was not hired
13.    If this is a disability-related claim, did Defendant deny a request for a reason ab1e
       accommodation~
         I .II Yes      ~ No

       Explain: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                     REQUEST FOR RELIEF

As relief from the allegations of discrimination as stated above, Plaintiff prays that the court grant
the follojinJ relief to Plaintiff: (check any and all that apply)
                Defendant be directed to employ Plaintiff
       -!;:=-;I-Defendant be directed to re-employ Plaintiff
         D      Defendant be directed to promote Plaintiff
         0      Defendant be directed to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                   4
         Case 2:21-cv-02122-SAC-TJJ Document 1 Filed 03/11/21 Page 5 of 5




           n
           0      Injunctive relief (please explain):
                  Monetary damages (please e x p l a i n _ ) _ : - - - - - - - - - - - - - - -
         --f>3(Costs and fees involved in litigating this case
           D   As additional relief to make Plaintiff whole, Plaintiff

seeks:
       ------------------------------


and such other relief as may be appropriate, including attorney's fees, if applicable.



Signed this    --U- day of          YY)QR_cb                   . 20ZI.
                                                           (YtQWft{fum ,Buuvn
                                                           Signature of Plaintiff

                                                           vn.tRa 0,0 m,Brotcn
                                                           Name (Print or Type)          . . __ ,.,_L
                                                           zz o t c. t.Q.do 12:::s:tr.kU
                                                                                l

                                                           Address
                                                           o t a~.e_,1ks· Le <o o 02-
                                                           City State Zip Code
                                                           g (3~S2D~Co(o 2-
                                                           Telephone Number

                                    DESIGNATION OF PLACE OF TRIAL

Plaintiff designates { Owichita, ~Kansas City, Qropeka}. Kansas as the location for the trial in
                             (Select One Location)
this matter.
                                                            ~0],6wu)VJ
                                                           Signature of Plaintiff

                                     REQUEST FOR TRIAL BY JURY

                                     D Yes
Plaintiff requests trial by jury.                 JZlNo
                                        (Select One)       QI\~ M,)i)m l
                                                           Signature ofP laintiff
                                                                                    en.own
Dated3-\ I --1,_j
(Rev. 10/15)


                                                       5
